89 F.3d 823
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Richard A. COLE, et al., Plaintiffs, Appellants,v.Maria FABIANO, et al., Defendants, Appellants.
No. 96-1249.
United States Court of Appeals, First Circuit.
July 18, 1996.

Richard A. Cole, M.D. F.A.C.P. on brief pro se.
Hugh C. Carlin, Gross, Shuman, Brizdle & Gilfillan, P.C., Lee T. Gesmer, and Lucash, Gesmer & Updegrove on brief for appellees.
D.Mass.
AFFIRMED.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Upon careful review of the record and appellate briefs, it clearly appears that no substantial question is presented for review.


2
Because appellant did not ask the district court for a transfer and made no showing that a transfer would be in the interest of justice, we conclude that the district court did not abuse its discretion in failing to order one.   See 28 U.S.C. § 1406(a);  Cote v. Wadel, 796 F.2d 981, 984 (7th Cir.1986);  see also Mulcahy v. Guertler, 416 F.Supp. 1083, 1086 (D.Mass.1976).


3
Appellant's remaining arguments likewise are without merit:  he had ample opportunity to respond to defendants' motion to dismiss;  he never sought leave to amend his complaint, and, in any case, amendment would not cure the defects in venue;  and neither defendants' credibility on the issue of service, nor appellant's failure to obtain a copy of the local rules, suggests to us any reason to reverse.


4
Affirmed. See 1st Cir.  Loc. R. 27.1.